Filed 1/25/16 In reJose L. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re JOSE L., a Person Coming Under the
Juvenile Court Law.
                                                                 D068544
THE PEOPLE,

         Plaintiff and Respondent,                               (Super. Ct. No. J226667)

         v.

JOSE L.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Edlene C.

McKenzie, Judge. Affirmed.

         James R. Bostwick, Jr. for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

         This is an appeal, purportedly from the denial of a motion to seal juvenile records

under Welfare and Institutions Code1 section 786. We note at the outset, however, the

motion to seal was granted. The appellate brief presented in this case was filed pursuant

1        All further statutory references are to the Welfare and Institutions Code.
to People v. Wende (1979) 25 Cal.3d 436 (Wende) and Anders v. California (1967) 386

U.S. 738 (Anders), thus there is no contention on appeal that the juvenile court actually

denied the minor's request in this case.

       The minor, Jose L., was a ward of the juvenile court from October 2010 to

October 2014 and placed on probation for several misdemeanor offenses. On June 16,

2015 the juvenile court terminated the minor's probation and granted his request to seal

his records under section 786.

       Minor's trial counsel filed a notice of appeal from the following order: "06/16/15

denial of motion to seal pursuant to WIC 786."

       Since there are no factual issues presented by this appeal we will omit a statement

of facts and proceed to the discussion.

                                       DISCUSSION

       As we have previously indicated, appellate counsel has filed a brief pursuant to

Wende, supra, 25 Cal.3d 436, indicating he has been unable to identify any reasonably

arguable issues for reversal on appeal. Counsel asks this court to review the record for

error as mandated by Wende. We offered the minor the opportunity to file his own brief

on appeal but he has not responded. In order to comply with Anders, supra, 386 U.S.

738, counsel has identified the following possible, but not reasonably arguable issues for

our consideration:

       1. Whether the minor's motion to seal was granted in whole or in part;




                                             2
       2. Whether, in addition to sealing the records in JDA G5091 (the records subject

to the motion in this case), the court should have sealed other records not specified in the

motion to seal.

       We have reviewed the entire record in this case. We have not identified any

reasonably arguable issue for reversal on appeal. Competent counsel has represented the

minor on this appeal.

                                      DISPOSITION

       The juvenile court's order is affirmed.




                                                                   HUFFMAN, Acting P. J.

WE CONCUR:


                        NARES, J.


                  McDONALD, J.




                                             3